United States Court of Appeals
                      For the First Circuit

No. 15-1140

   GLOBAL TOWER ASSETS, LLC; NORTHEAST WIRELESS NETWORKS, LLC,

                      Plaintiffs, Appellants,

                                v.

               TOWN OF ROME; ROME PLANNING BOARD,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on January 8, 2016, is
amended as follows:

Page 15, line 16,

          at 106) aff'd Manny Indus. v. Sec'y of Labor,
          596 F.2d 409 (9th

is changed to read:

          at 106), aff'd, 596 F.2d 409 (9th